DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (1-9) are allowed as the prior art does not teach or suggest the applicant’s invention. 
The amended claim language and the Applicant’s remarks (dated 08 February 2022) in response to the Non-Final Rejection (dated 10 November 2021) distinguish the Applicant’s invention over the cited prior art references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“A character string display device comprising: 
a character string display unit including a plurality of display elements arrayed two-dimensionally; and 

the display controller is configured to cause the character string display unit to display the character string pattern such that:	
(1) there is no blank line between consecutive character patterns of the character string pattern.  
(2) the consecutive character patterns of the character string pattern are disposed adjacent to each other, and that, 
(3) when two display elements corresponding to the respective consecutive character patterns are adjacent to each other, a character pattern part corresponding to one of the adjacent display elements is not displayed such that consecutiveness of the character patterns is interrupted at the one of the adjacent display elements.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/
Primary Examiner, Art Unit 2625